 In the Matter Of UNITED MOTORS SERVICE INC., (DETROIT WAREHOUSE)andUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,AFFILIATED WITHTHEC.I.O.Case No. R4860.-Decided August 19, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. 7'. H. McKeon,,for the Board.Mr. H. M. Hogan, Mr. A. F. Power, Mr. Denton Jolly,andMr.Robert C. Carson,of Detroit, Mich., for the Company.Mr. James Neuman,of Detroit, Mich., for the Union.Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 13, 1941, United Electrical, Radio and Machine Workers ofAmerica, affiliated with the Congress of Industrial Organizations,herein called the Union, filed with the Regional Director for theSeventh Region (Detroit, Michigan) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of United Motors Service Inc., herein called the Company,engaged in the business of selling, servicing, and warehousing auto-mobile parts and accessories, and electric motors at 4635 Lawton Ave-nue, Detroit, Michigan, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On July14) 1941, the Company, the Union, and a Field Examiner of the Boardentered into a "STIPULATION FOR CERTIFICATION OF REP-RESENTATIVES UPON CONSENT ELECTION." On July 15,1941, the National Labor Relations Board, herein called thee Board,acting pursuant to Section 9 (c) of the Act and Article III, Section9, of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.34 N. L. R. B., No. 72.497 498DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the Stipulation, an election by secret ballot was con-ducted on July 28, 1941, under the direction and supervision of theActing Regional Director, among all warehouse parts departmentemployees, including receiving clerks, receiving department helpers,order fillers, packer-checkers, shipping clerks, salvage and warrantymen, counter men, stock clerks and janitors and employees in theservice department including mechanics, fuel pump rebuilders, coilretapers, helpers and drivers of the Company but excluding fromboth departments all supervisory employees, manager, assistant man-ager, operating manager, warehouse parts manager, assistant partsmanager, service manager, assistant service manager, foremen, sales-men, apprentices, clerical employees, general office employees, andoffice employees in the stockroom, to determine whether or not saidemployees desire to be represented by the Union.On July 30, 1941, the Acting Regional Director issued and dulyserved upon the parties an Election Report on the ballot.No objec-tions to the conduct of the ballot or the Election Report have beenfiled by any of the parties.In his Election Report, the Acting Regional Director reported asfollows concerning the balloting and its results :Totalon eligibility list----------------Totalballots cast------------------------------------------------------Totalballots challenged________________________________________________Totalblank ballots-----------------------------------------------------r3100Total void ballots------------------------------------------------------0Total valid votes cast -------------------------------------------------- 31Totalvotes cast for United Electrical,Radio and Machine Workers ofAmerica, affiliated with the C. I. 0------------------------------------ 25Total votes cast against United Electrical, Radio and Machine Workers ofAmerica, affiliated with the C. I. 0------------------------------------6Upon the basis of the Stipulation, the Election Report, and theentire record in the case; the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of United Motors Service Inc., 4635 LawtonAvenue, Detroit, Michigan, within themeaning ofSection 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All warehouse parts department employees of the Company atitswarehouse, 4635 Lawton Avenue, Detroit, Michigan, including re-ceiving clerks, receiving department helpers, order fillers, packer-checkers, shipping clerks, salvage and warrantymen, counter men,stock clerks, and janitors and employees in the service departmentincluding mechanics, fuel pump rebuilders, coil retapers, helpers anddrivers, but excluding from both departments all supervisory em- UNITED MOTORS SERVICE, INC.499ployees, manager, assistant manager, operating manager, warehouseparts manager, assistant parts manager, service manager, assistantservicemanager, foremen, salesmen, apprentices, clerical employees,general office employees and office employees in the stockroom con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.3.United Electrical, Radio and Machine Workers of America, affil-iated with the Congress of Industrial Organizations, has been desig-nated and selected by a majority of the employees in the above unitas their representative for the purposes of collective bargaining, andis the exclusive representative of all employees in said unit, withinthe meaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions ActIT IS HEREBY CERTIFIED that United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of Industrial Organi-zations, has been designated and selected by a majority of all ware-house parts department employees, including receiving clerks, re-ceiving department helpers, order fillers, packer-checkers, shippingclerks, salvage and warranty men, counter- men, stock clerks, andjanitors and employees in the service department including mechanics,fuel pump rebuilders, coil retapers, helpers and drivers, but excludingfrom both departments' all supervisory employees, manager, assistantmanager, operating manager, warehouse parts manager, assistantparts manager, service manager, assistant service manager; foremen,salesmen, apprentices, clerical employees, general office employees andoffice employees in the stockroom, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a) ofthe Act, United Electrical, Radio and Machine Workers of America,affiliated with the Congress of Industrial Organizations, is the ex-lective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.